DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  04/18/2022 is acknowledged by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
(W0-2009021771) discloses in figures 1-2, a plurality of batteries (12) and control means (114) and also optocoupler (16) to transmit data from the control circuit (14)  to the evaluation circuit (18). The evaluation circuit outputs computer generated signal to the output (20) or to an external device.
        Claim 1 recites, inter alia, an optocoupler adapted to link the battery via the battery connection to the controller; a signal conditioner adapted to receive signals from the optocoupler and transform the received signals into a computer readable format, thereby creating computer readable signals; and a communication module adapted to transmit the computer readable signals to an external device. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
         Claim 13 recites, inter alia,  method of communicating a status of a battery being charged by a battery charger, the battery charger including a rectifier, a processor, a battery connection, an optocoupler adapted to link the battery via the battery connection to the processor, a signal conditioner, and a communication module, the method comprising: receiving, by the signal conditioner, signals including battery status information from the optocoupler; 3 780178 lv.1transforming, by the signal conditioner, electrical signals into a computer readable format; outputting, by the communication module, transformed electrical signals to an external computing device; and displaying the battery status information on a display of the external computing device. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL BERHANU/Primary Examiner, Art Unit 2859